United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30975
                        Conference Calendar


WILLIE SWAFFORD,

                                    Petitioner-Appellant,

versus

N. BURL CAIN; STATE OF LOUISIANA; CHARLES C. FOTI, JR.,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 3:04-CV-648
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Willie Swafford, Louisiana prisoner # 131777, appeals the

district court’s dismissal as frivolous of his pro se, in forma

pauperis (IFP) 18 U.S.C. §§ 1961-68 RICO action.   He alleged that

the appellees conspired to obtain his second-degree murder

conviction through the use of, inter alia, “trickery,” perjury,

and jury tampering.   Swafford has filed a brief with this court

wherein he argues the merits of his claims raised in the district

court but does not address the basis for the district court’s

dismissal of his claims.   He does not address the district

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30975
                                -2-

court’s determination that he failed to allege an injury to his

property or business as is necessary to recover under RICO.

Nor does he address the district court’s alternative holding that

his claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994).

     By failing to brief any argument challenging the district

court’s reasons for dismissal, Swafford has abandoned the only

grounds for appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).   The appeal is wholly without

merit, is frivolous, and is therefore dismissed.   See 5TH CIR.

R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     The dismissal of Swafford’s appeal counts as a strike for

purposes of 28 U.S.C. § 1915(g), as does the district court’s

dismissal as frivolous.   See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).   Swafford is cautioned that if he

accumulates three strikes, he will no longer be allowed to

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.